UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7096



DAVID BRYANT WICKS,

                                            Plaintiff - Appellant,

          and


MICHALE A. BOWERS,

                                                           Plaintiff,

          versus


LEXINGTON COUNTY JAIL; TALTON TELECOMMUNICATIONS,

                                           Defendants - Appellees,

          and


CAROLINA TELCOM, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-97-505-3-19BC)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


David Bryant Wicks, Appellant Pro Se. Thomas C. R. Legare, Jr.,
Mark Davis Cauthen, NEXSEN, PRUET, JACOBS & POLLARD, Columbia,
South Carolina; Steven Todd Moon, HAYNSWORTH, MARION, MCKAY &
GUERARD, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David Bryant Wicks appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.*

See Wicks v. Lexington County Jail, No. CA-97-505-3-19BC (D.S.C.

July 2, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
         We also deny Appellee’s motion for sanctions.

                                  2